DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS)s submitted on 04/23/2019 and 01/28/2020 have been considered by the examiner.

Claim Objections

Claim 19 is objected to because of the following informalities: Applicant has been advised to replace “the paper delivery system” in line 1 with – the paper string delivery system --. Appropriate correction is required

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 2 recites the limitation “the second receptacles include an entrance portion … and an exit portion” in lines 1-4 and “the intermediate strings entering the second receptacles from the entrance aperture and exiting the second receptacles from the exit aperture” in lines 5-6. It renders the claim indefinite since it is unclear whether the plurality of second receptacles have only one entrance portion and one exit portion, or one of the second receptacles has one entrance portion and one exit portion, or each of the second receptacles has one entrance portion and one exit portion. Fig. 1 shows one receptacle 28 in the nozzle die 22 having an entry aperture 30 and an exit aperture 32 (Pa [0034]). Therefore, for the purpose of examination, Examiner has interpreted that -- each of the second receptacles includes an entrance portion … and an exit portion -- and -- the intermediate strings entering the second receptacles from the entrance apertures and exiting the second receptacles from the exit apertures --.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 14, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nickerson (US 3,126,312-of record).

With respect to claim 14, Nickerson teaches a strap formation machine (Fig. 2), comprising:
a paper string delivery system, the paper string delivery system configured to deliver a plurality of paper strings (“the individual twisted paper strands 1 from which the weftless tape shown in FIGURE 1 is prepared are fed continuously into the starting end of the apparatus from a plurality of bobbins 2 or rolls mounted adjacent to the apparatus.”, Co 2 li 21-25); and
a pultrusion strap die (“a guiding element 9”) having a receptacle, the receptacle configured to receive and compact the paper strings to form a paper strap (“the coated 

With respect to claim 17, Nickerson as applied to claim 14 above further teaches that the paper strings are twisted strings (“the individual twisted paper strands 1”, Co 2 li 21-22).

With respect to claim 18, Nickerson as applied to claim 14 above further teaches a strap drying system (“heated drums 10”), the strap drying system configured to heat the paper strap exiting the pultrusion strap die (“The formed tape is then fed over heated drums 10 around the periphery of one drum and on another such heated drum for the purpose of drying the adhesive.”, Co 2 li 50-53 and Figs. 2, 3); and a reel (“the wind-up spool 12”) configured to wind the paper strap to form a strap coil (“The dried tape is then passed through finishing or tension rolls 11 to the wind-up spool 12”, Co 2 li 57-59).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4 and 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkie et al. (US 3,164,069) in view of Nickerson (US 3,126,312) (All of record).

With respect to claim 1, Wilkie teaches an apparatus to form paper strings, the apparatus comprising:
a paper strip delivery system (“guide roller 4”), the paper strip delivery system configured to deliver a plurality of paper strips (“a strip of paper 1 is continuously withdrawn from a supply roll 2, supported on an axle 3 for free rotation thereon. The strip is led from the reel over a flanged nylon guide roller 4”, Co 2 li 65-68 and Fig. 1);
a plurality of a first set of pultrusion string dies (“a prefolding guide block 8” and “a folding device 9”, Co 3 li 20-23 and Figs. 1 and 13), each of the first set of pultrusion string dies having a first receptacle configured to receive the plurality of paper strips and compact the paper strips into intermediate strings (“the function of the folding device is to roll or turn the longitudinal edges of the paper strip inwardly into substantially symmetrical, oppositely disposed coils or convolutions of progressively decreasing cross-sectional areas”, Co 3 li 35-39 and Figs. 1, 13); and 
a second pultrusion string die (“a compacting die 11”) having a plurality of second receptacles, the second receptacles configured to receive the intermediate strings and compact the intermediate strings into non-twisted strings (“Upon leaving the folding device 9 the strip is radially compacted by means of a compacting die 11”, Co 3 li 41-43 and Figs. 1, 13).

Wilkie differs from the claim in that Wilkie teaches that the formed non-twisted strings are wound onto reels 29 to provide the proper density of package for customer requirements or end use (Co 5 li 25-27 and 35-37), but Wilkie is silent to a pultrusion 
In the same field of endeavor, weftless paper tape, Nickerson teaches that the prepared paper strands 1 are fed continuously into the starting end of the apparatus from a plurality of bobbins 2 or rolls mounted, the multiple strands are next fed into a comb type device 3 by means of which the individual strands are brought together, the multiple parallel positioned strands 4 are then led over an adjustment roll 5 to the adhesive containing tank, adhesive 7 from the tank 8 being fed by said roller is applied to the strands, and out of the adhesive bath the coated parallel strands are next fed through a guiding element 9 whose function is to bring in parallel contact the individual strands making up the tape and to keep the tape in a flat twist-free position (Co 2 li 23-46 and Fig. 2). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wilkie with the teachings of Nickerson so that the skilled artisan would incorporate the Nickerson’s apparatus at the end of Wilkie’s apparatus such that the formed non-twisted strings by Wilkie’s apparatus are fed continuously into the starting end of the Nickerson’s apparatus for the purpose of forming the paper strap/tape.

With respect to claim 4, Wilkie as applied to claim 1 above teaches that the second pultrusion string die (“a compacting die 11”) has a plurality of second receptacles (Fig. 13), but is silent to a plurality of second pultrusion string dies being arranged adjacent to one another.
In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).
Note that the claim is broad since it does not specifically recite whether the plurality of second pultrusion string dies are arranged in parallel so that different non-twisted strings are produced from different second pultrusion string dies, or the plurality of second pultrusion string dies are arranged in a row so that the non-twisted string formed by a former second pultrusion string die enters into the next second pultrusion string die. 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004).
Fig. 2 shows a plurality of pultrusion string dies, e.g., nozzle dies 122a, 122b, 122 c which are arranged in a row. Therefore, Examiner has interpreted as a plurality of second pultrusion string dies arranged adjacent to one another in a row.

With respect to claims 9 and 10, Wilkie as applied to claim 1 above further teaches that a guiding and compacting roller system / a guiding grooved roller (“a pair of synchronously driven toothed rollers 18 and 19”) configured to compact and consolidate the non-twisted strings prior to directing the non-twisted strings through the pultrusion strap die (“the pre-formed yarn issuing from the compacting die 11 is further consolidated and intrusively compacted into a dense, high strength yarn. The apparatus … comprises a pair of synchronously driven toothed rollers 18 and 19”, Co 3 li 71-74 and Fig. 1).

With respect to claim 11, Nickerson as applied in the combination regarding claim 1 above further teach a strap drying system (“heated drums 10”), the strap drying system configured to heat the paper strap exiting the pultrusion strap die (“The formed tape is then fed over heated drums 10 around the periphery of one drum and on another such heated drum for the purpose of drying the adhesive.”, Co 2 li 50-53 and Figs. 2, 3).

With respect to claim 12, Wilkie as applied to claim 1 above teaches that each of the first pultrusion string dies comprises a funneling die (“a prefolding guide block 8” and “a folding device 9”, Co 3 li 20-23 and Figs. 1 and 13; “the function of the folding device is to roll or turn the longitudinal edges of the paper strip inwardly into substantially symmetrical, oppositely disposed coils or convolutions of progressively decreasing cross-sectional areas”, Co 3 li 35-39).

With respect to claim 13, Wilkie as applied to claim 12 above teaches that each of the non-twisted strings has a substantially cylindrical cross-sectional shape (“the product emerging from the die is of substantially cylindrical shape”, Co 3 li 65-66).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkie et al. (US 3,164,069) in view of Nickerson (US 3,126,312) (All of record) as applied to claim 1 above, and further in view of O’Connor (US 4,680,224).

With respect to claim 2, Wilkie as applied to claim 1 above further teaches that the second receptacle (“a compacting die 11”) includes an entrance portion (“the entrant of the passage”) having a tapered wall forming a tapered volume and an entrance aperture, and an exit portion, the intermediate strings entering the second receptacles from the entrance aperture and exiting the second receptacles from the exit aperture. (“a conical shaped passage 12…the entrant of the passage in the left face of the die, as viewed in FIG. 1 is of greater diameter than the exit end thereof”, Co 3 li 43-46), but is silent to an exit portion having a constant wall forming an exit volume and an exit aperture.
In the same field of endeavor, reinforced plastic, O’Connor teaches that each strand passes through guide (11) and two preshaping devices (13) and (15) so that the strand is aligned and preshaped on passing into the heated metal die (17) (Co 4 li 66-Co 5 li 1), and the die has a single cavity with a V-shaped mouth (37) which decreases in cross-sectional area to a constant cross-section (39)--which can be rectangular, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wilkie with the teachings of O’Connor so that the skilled artisan would substitute O’Connor’s die for Wilkie’s compacting die 11 so as to produce the strings with a desired cross-section by including the constant cross-section for the remainder of the length of the die. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

With respect to claim 3, Nickerson as applied in the combination regarding claim 1 above further teaches that the non-twisted strings entering the third receptacle from the entrance aperture and exiting the third receptacle from the exit aperture (“the multiple parallel positioned paper strands 4 are fed through guiding element 9 whose function is to bring in parallel contact the individual strands making up the tape and to keep the tape in a flat twist-free position”, Co 2 li 31-32, 43-46 and Fig. 2), but does not specifically teach that the third receptacle of the pultrusion strap die (“guiding element 9”) includes: an entrance portion having a tapered wall forming a tapered volume and an entrance aperture; and an exit portion having a constant wall forming an exit volume and an exit aperture. 
In the same field of endeavor, reinforced plastic, O’Connor teaches that each strand passes through guide (11) and two preshaping devices (13) and (15) so that the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nickerson with the teachings of O’Connor so that the skilled artisan would substitute O’Connor’s die for Nickerson’s guiding element 9 so as to produce the strap with a thin film shape. It has been held that the use of a known technique to improve similar devices (methods or products) in the same way is likely to be obvious. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, C.).

Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkie et al. (US 3,164,069) in view of Nickerson (US 3,126,312) as applied to claims 1 and 4 above, and further in view of Kiilunen et al. (US 2014/0332996) (All of record).

With respect to claim 5, Wilkie as applied to claim 4 above teaches that the second pultrusion string die (“a compacting die 11”) and Nickerson as applied in the combination regarding claim 4 above further teaches that the multiple parallel positioned strands 4 are then led over an adjustment roll 5 to the adhesive containing tank, the 
In the same field of endeavor, a method of manufacturing a composite material, Kiilunen teaches that after the die 170 that guides the incoming fibers 130 into a generally tapered or conical arrangement (Pa [0036]), one or more of the shaping stations 115 may alternatingly increase and decrease the cross-sectional area of the die 180 (Pa [0054]) and in the shaping stations 115, the die 180 and the wetted fibers 130 are compressed between the guides, such as the sets of rollers 200 or the stationary dies to mix the binder and the fibers 130, to form the product shape (Pa [0059]). That, Kiilunen’s apparatus comprises a die 170 (Pa [0036]) and a plurality of shaping stations 115 (Pa [0027]) (Figs. 2 and 6), and the wetted fibers 130 are compressed in the plurality of shaping stations 115 (Pa 0059) which are located downstream of the binder application station 110 (Pa [0046]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination with the 

With respect to claim 8, Nickerson as applied in the combination regarding claim 1 above further teaches that the multiple parallel positioned strands 4 are then led over an adjustment roll 5 to the adhesive containing tank, the transfer roll 6 is used to apply the adhesive to the strands, thereby governing the amount of adhesive applied, the parallel positioned strands being led from the adjustment roll next contact the adhesive transfer roll whereupon adhesive 7 from the tank 8 being fed by said roller is applied to the strands, and out of the adhesive bath the coated parallel strands are next fed through a guiding element 9 (Co 2 li 31-44 and Fig. 2), and aqueous solutions of polyvinyl alcohol is used to bond various fibers as synthetic resin adhesives (Co 1 li 15-16, 25-26), but the combination is silent to an injector, the injector configured to inject a water-soluble PVOH adhesive when the non-twisted strings are received in the pultrusion strap die.
In the same field of endeavor, a method of manufacturing a composite material, Kiilunen teaches a die 170 in the binder application station 110 (Pa [0036]), and further teach that the binder application station 110 a includes a spray nozzle 175 that is operable to spray a stream of binder against the incoming fibers 130, and the position of the nozzle 175 may be modified in the longitudinal direction to adjust the binder spray characteristics (Pa [0036] and Figs. 6, 7), and the binder bath in Fig. 1 does not control the amount of binder that is applied to the fibers (Pa [0033]).
.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Wilkie et al. (US 3,164,069) in view of Nickerson (US 3,126,312) and Kiilunen et al. (US 2014/0332996) as applied to claim 5 above, and further in view of Wibaux (US 2005/0096574) (All of record).

With respect to claim 6, Nickerson as applied in the combination regarding claim 5 above further teaches that the impregnation vessel (“the tank 8”) includes a roller (“the transfer roll 6”), the roller configured to impregnate the non-twisted strings with a water-soluble PVOH adhesive (“the transfer roll 6 is used to apply the adhesive to the strands”, Co 2 li 36-38; “aqueous solutions of polyvinyl alcohol is used to bond various fibers as synthetic resin adhesives”, Co 1 li 15-16, 25-26), but does not specifically teach that the PVOH adhesive includes at least one of a water retention agent and a water soluble flexibilizer.
Wibaux teaches an adhesive layer in a skin-contacting dressing (Abstrate), and further teaches that the hydrogel pressure-sensitive adhesive comprises polyvinyl 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the combination with the teachings of Wibaux so that the skilled artisan would make the water-soluble PVOH adhesive comprises a water soluble flexibilizer (plasticizer) and a water retention agent comprising sodium-carboxymethyl cellulose to increase strength and guar gum to increase tackiness.

With respect to claim 7, Wilkie as applied to claim 6 above further teaches a heating device (“a resistance coil 15”), the heating device configured to heat at least one of the plurality of second pultrusion string dies (“it may be found desirable to heat the die, as for example, by means of a resistance coil 15 embedded in the die block”, Co 3 li 54-56) and one would appreciate that the heat in the second pultrusion string dies would help compaction of the non-twisted strings. Furthermore, since Nickerson teaches heating the adhesive containing tank (“the adhesive containing tank which may or may not be heated”, Co 2 li 33-34), and Kiilunen also teaches heating throughout the .

Claims 15, 16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nickerson (US 3,126,312) as applied to claim 14 above, and further in view of Wilkie et al. (US 3,164,069) (All of record).

With respect to claims 15, 16, 19 and 20, Nickerson as applied to claim 14 does not teach a guiding and compacting roller system/ a guiding grooved roller configured to compact and consolidate the paper strings prior to directing the paper strings through the pultrusion strap die; a plurality of a first set of pultrusion string dies, each of the first set of pultrusion string dies, comprising a funneling die, having a first receptacle configured to receive paper strips and compact the paper strips into intermediate strings; a second pultrusion string die having a plurality of second receptacles, the second receptacles configured to receive the intermediate strings and compact the intermediate strings, the compacted intermediate strings forming the paper strings delivered to the pultrusion strap dye to compact the paper strings to form the paper strap.
In the same field of endeavor, apparatus for making paper yarn, Wilkie teaches a plurality of a first set of pultrusion string dies, each of the first set of pultrusion string dies (“a prefolding guide block 8” and “a folding device 9”, Co 3 li 20-23 and Figs. 1 and 13), comprising a funneling die, having a first receptacle configured to receive paper 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Nickerson with the teachings of Wilkie so that the skilled artisan would incorporate the Wilkie’s apparatus before Nickerson’s apparatus and replace the Nickerson’s roll 2 with Wilkie’s reel 29 in order to provide the consolidated and intrusively compacted paper strings to the strap forming system. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNJU KIM whose telephone number is (571)270-1146.  The examiner can normally be reached on 8:00-4:00 EST M-Th; Flexing Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.